 156DECISIONSOF NATIONALLABOR RELATIONS BOARDCosmopolitan Dry CleaningMachinery Co., Inc.andUnitedMechanicsUnion, Local150 Division, JointBoard Fur, Leather and MachineWorkers Union,AmalgamatedMeat Cuttersand ButcherWorkmenof North America, AFL-CIO. Case 29-CA-2028promises of benefit, and by instructing an employee not tocooperate in the Board's investigation of the case.Upon the entire case, including my observation of the de-meanor of the witnesses, and after due consideration of thebriefs filed by the Company and the General Counsel, I makethe following:January 27, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn August 31, 1971, Trial Examiner Melvin Pollackissued the attached Decision in this proceeding. There-after, the Respondent filed exceptions, a supportingbrief, and a request for oral argument.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions and briefand has decided to affirm the Trial Examiner's rulings,findings, and conclusions and to adopt his recom-mended Order.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Cosmopolitan Dry Cleaning Machinery Co.,Inc., Brooklyn, New York, its officers, agents succes-sors, and assigns, shall take the action set forth in theTrial Examiner's recommended Order.'The Respondent has excepted to certain credibility findings made bythe Trial Examiner It is the Board's established policy not to overrule a TrialExaminer's resolutions with respect to credibility unless the clear prepon-derance of all of the relevant evidence convinces us that the resolutions wereincorrectStandard Dry Wall Products, Inc,91 NLRB 544, enfd 188 F 2d362 (C A 3) We have carefully examined the record and find no basis forreversing his findingsThe Respondent's request for oral argument is hereby denied, as in ouropinion, the record in this case, including the exceptions and briefs, ade-quately presents the issues and positions of the partiesTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN POLLACK, Trial Examiner- This case was tried atBrooklyn, New York, on January 18 and 19, February 9 and10, and April 13, 1971, upon charges filed on June 5 and 25,1970, and a complaint issued on August 20, 1970, amendedon January 12, 1971, and further amended at the hearing. Thecomplaint, as amended, alleges that Respondent Companyviolated Section 8(a)(1) and (3) of the National Labor Rela-tions Act, as amended, by discharging 12 employees becausethey engaged in concerted and union activities, and that theCompany violated Section 8(a)(1) of the Act by threats and195 NLRB No. 31FINDINGS AND CONCLUSIONSITHE BUSINESS OF THE COMPANYThe Company, a New York corporation, is engaged in thesale, distribution, and installation of drycleaning machines,pressers, boilers, and related drycleaning equipment. It main-tained at all material times a principal office and place ofbusiness in Brooklyn, New York, and a warehouse in Sayre-ville,New Jersey. Its annual interstate purchases exceed$50,000. I find that the Company is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe charging Union is a labor organization within themeaning of Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The Discharge of the Brooklyn EmployeesThe Company was incorporated in 1964 and initially oper-ated as a sales organization. President Sheldon Kleinman andSecretary-treasurerGeorge Schoenberg, operating out ofKleinman's home, "would go out, meet customers, sell theequipment," and call in outside contractors to install theequipment. Toward the end of 1966, the Company opened upan office and showroom in Flatbush. It hired an officemanager, salesmen and utility men. A little later, Kleinmanand Schoenberg decided to do their own installation workand hired electricians, carpenters, pipefitters, auto mechanicsand servicemen. About January 1968, the Company leased awarehouse in Sayreville, New Jersey. The employees at thewarehouse repaired machinery and also engaged in installa-tion and service work. The Brooklyn and New Jersey men"worked together on jobs" and at time the Brooklyn menhelped out at the New Jersey location.On Friday, May 29, 1970,' the Company employed twosalesmen, an office manager, and ten installation employeesat its Brooklyn location, and three repairmen at the NewJersey warehouse. That morning, the Brooklyn installationemployees asked Ralph Ronga to find out from Secretary-treasurer George Schoenberg if they were going to be paid forMemorial Day. Ronga testified that he spoke to Schoenbergand reported back to the men that Schoenberg said they werenot going to be paid for the holiday. According to Ronga, themen "had a meeting" and said they were "going to join theunion." Schoenberg approached them and asked electricianRalph Spero if he wanted to be paid for Memorial Day. Speroreplied,"Iwant to get paid for Memorial Day, and I'd liketo join the union." Schoenberg said, "What did you say?" andwhen Spero repeated he wanted a union, Schoenberg said"you are fired." Schoenberg then asked each man if hewanted to join the union. The men, except for Louis Webb,gave answers similar to Spero's. Schoenberg told each man hewas fired and to get out He directed Webb, a serviceman, toleave the office and to go to work. Webb did so.Ronga further testified that about an hour later, he askedSchoenberg if he could speak to President Kleinman, whowas hospitalized. Schoenberg said, "Okay. Call him up on the'All dates hereafter are in 1970,unless otherwise stated COSMOPOLITAN DRY CLEANING MACHINERY157phone. He is in the hospital." Ronga called Kleinman whosaid "the orders came from him. The men weren't going toget paid for Memorial Day, and if we did join the union, we'reall fired." Ronga told Kleinman they "would see him after theweekend."Walter Townes testified that Schoenberg told Ronga thathe did not know whether the men would be paid forMemorial Day because President Kleinman was in the hospi-tal.Ronga spoke to Kleinman on the telephone. Ronga"came outside" followed by Schoenberg. Ronga said,"George, if you don't pay the guys for the holiday, they'regoing to the union." Schoenberg pointed at each man andasked him if he was going to work. Each man but Webb said"no" and Schoenberg said, "you are fired." Webb left forwork.Ralph Spero testified that when Ronga reported that Re-spondent would not pay them for the holiday, Spero and hisson, in the presence of other employees, spoke to Schoenberg,who told them that they were not getting paid for the holiday.Spero said, "I am going to join the union." Schoenberg said,"You are fired." Spero asked for his pay and Schoenberg said,"I can't give you the pay right now." As Spero walked out,he heard the rest of the men ask if they were going to be paidfor the holiday. Schoenberg said "no" and the men, except forWebb, said they were going to join the union Schoenbergsaid, "You are all fired." Webb went to work.Mitchell Hamilton testified that after Ronga reported theywere not going to be paid for the holiday, Schoenberg cameout and asked whether they were going to work. The men saidthey wanted to know first whether they were going to be paidfor the holiday. Schoenberg said, "No." The men said theywere going to join a union, and Schoenberg declared, "Sinceyou are going to join a union, you all are fired."Prentis Gillispie testified that after Ronga reported theywere not going to be paid for the holiday, Schoenberg cameout and asked Spero if he was working today. Spero said hewas with the boys and would not work unless they got paidfor the holiday The other men also refused to work unlessthey were paid for the holiday and said they were in favor ofjoining the unionWhen Schoenberg asked Gillispie if he wasgoing to work. Gillispie said he would "have to wait and seewhat the other fellows are going to do. Really I am interestedin the union " Schoenberg said there would be "no union inthis shop. Either you pick up your tools and go to work oryou are fired."George Schoenberg testified that he told Ronga that he"would probably do whatever is being done in the industry"about pay for Memorial Day but that he wanted to speak toKleinman. He called Kleinman, who suggested that he findout what other employers were doing. After this conversa-tion, Schoenberg noticed that except for Webb the men hadnot gone out on their assignments. He asked them, "What isthe matter?" When they insisted on knowing whether theywere going to be paid for the holiday, he called Kleinmanagain, said he could not take the men anymore, and "we willjust have to start contracting out a few weeks earlier." Hereturned to the men and asked Spero if he wanted to work.Spero said "No, I quit, I quit." Schoenberg asked each man"Do you want to work?" The men said "no" and Schoenberginstructed office manager Stanley Vesper to "get all theirpay." Spero came "running into the office" and said, "I don'twant to quit. I got to be fired, I got to get unemployment."Schoenberg replied, "Spero it is worth it for me, I will giveyou unemployment, I will put down anything on the recordyou want You want to be fired, you're fired. You other menwant to be fired, you are fired, you can do anything you want,you know what I mean. Just I want some peace." As Vespermade up the checks, Schoenberg took them outside two orthree at a time, handed them out, and asked the men to returnany company property they had to him.Stanley Vesper testified that Schoenberg told him to makeup the paychecks and said the men could speak to Kleinmanon Monday if he was out of the hospital.Sheldon Kleinman testified that Schoenberg called him atthe hospital Friday morning and told him the men wanted toknow if they were going to be paid for Memorial Day. He toldSchoenberg to tell them they would be told that evening afterSchoenberg had found out "what the competitors were do-ing." Schoenberg called again to say the men wanted theiranswer "right now." Kleinman said "George, that does it.That's it. All the men are finished as of today. We have nomore installation department. We can start shipping every-thing out to the contractors now." Schoenberg replied,"Okay." 2Kleinman further testified that he checked out of the hospi-tal and came to the Brooklyn plant about 4:30 p.m. He spoketo Ronga and Townes in the office. He asked Ronga why hehad created the issue over holiday pay, reminded him thatSchoenberg a year ago had "washed his hands clean" ofinstallation work, and said, "Right now I made up my mind.All the installation work is going to go out to contractors."'He invited Ronga to work asa salesmanbut Ronga refusedto do so.I find from the foregoing testimony that except for LouisWebb, the installation employees refused to go to work with-out assurances that they would be paid for the Memorial Dayholiday, and that Schoenberg asked each man to go to workand fired him upon his refusal to do so. I find below that theemployees joined the Union after May 29 and not, as theytestified, immediately after their discharge that day. In thesecircumstances, I do not credit the employees' testimony tothe effect that each man said he was going to join the Unionand that Schoenberg responded by declaring Respondentwould not have a union and discharging him.B.The Employees' Union ActivityEmployees Ronga, Spero, Townes,Hamilton, and Gillispietestified that the discharged employees and Office ManagerVesper went to the union hall about noon on May 29 in twocars, including Vesper's. At the union hall, they signed unioncards and elected Ronga, Spero, and Townes as committee-men. The union representatives explained a contract to themand gave a copy of the contract to the committeemen to showto the Company. Business Manager Friedman of the Uniongave similar testimony.Secretary-treasurer Schoenberg and salesman Stanley Blu-menfeld testified that Vesper was in the office the entire day,that his car was blocked in the Company's parking lot thatday, and that the discharged employees did not leave theplant area until the end of the day. Vesper initially cor-roborated the employees' testimony but subsequently said hehad testified falsely and changed his testimony to corroboratethat of Schoenberg and Blumenfeld. He said he did accom-pany the employees to the union hall on June 2 after Klein-man and Schoenberg refused to talk to them in the morning.The Union refused to accept a card from him because of hisposition as office manager. He did not see the other employeessigncards at that time.3Kleinman testified that he "would say up until the time I went to thehospitalIwasn't in favor of changing the operation "'Townes testified that Vesper told the men that afternoon that Kleinmanhad nothing to say to them because they had been firedRonga could not"remember" talking to Kleinman that afternoon 158DECISIONSOF NATIONALLABOR RELATIONS BOARDThe testimony of Ronga, Townes, and Gillispie indicatesthat at least one employee who purportedly signed a card onMay 29-Beaver Brook Syms-did not report for work thatmorning.Schoenberg, however, testified that Syms was dis-charged on May 29. He offered no testimony that Syms wasnot paid off at thesame timeas the other employees. JohnJepsen, an employee at the New Jersey warehouse, testifiedthat the three New Jersey employees were given undatedcards to sign on June 5 and that something was said aboutbringing the cards "back retroactively to the date when thefellows first signed up." He could not recall whether this datewas May 29 or June 1.It is undisputed that President Kleinman came to theBrooklyn premises about 4:30 p.m. on May 2. I credit histestimony that he spoke to Ronga and Townes and that noth-ing was siad to him about the Union. The Union first re-quested recognition and bargaining by a telegram sent about1:30 p.m. on Tuesday, June 2, and received by the Companythat same afternoon.Under all the circumstances, I find that the employees didnot join the Union on the afternoon of May 29. I find, rather,that they joined the Union upon becoming convinced, proba-bly on the morning of June 2, that the Company did notintend to take them back.According to Office Manager Vesper, the union commit-teemen-Ronga, Townes, and Spero-asked Kleinman andSchoenberg to read a proposedunioncontract about 4 or 5p.m. on Tuesday, June 2. Vesper and the committeemen tes-tified that Kleinman made a vulgar comment and tore up thecontract.Although Kleinman completely denied the inci-dent, I credit the employees' testimony.4 However, I do notcredit Ronga's testimony that Kleinman said, "We don't talkto Communists." Nor do I credit Spero's testimony thatKleinmansaid, "No Communist union is ever coming in myplace. I'd rather shut down before anyunion getsin here."Three union representatives and the three committeemenmet with Kleinman and Schoenberg on the morning of June3. Business Manager Friedman proposed that the men returnto work for 30 days while the parties tried to reach agreementon a contract. Kleinman rejected the proposal, saying that themen had been discharged and that the Company intended tocontract out to its installation work.' Friedman said they hadno alternative but to strike. Picketing began that day.C. The Discharge of the New Jersey EmployeesKleinman discharged the three New Jersey employees onFriday, June 5. NicholasBenenatitestified that the three mensigned cards on Wednesday or Thursday, that they toldKleinman on Friday that they too had joined the Union andwere goingout on strike and that Kleinman said, "This is it."Kleinman testified that he told the men, "We [are] going togive out all our work. We [are] phasing out." John Jepsentestified that the New Jersey men signed union cards afterKleinman told them the Company could not keep the NewJersey operation. The New Jersey employees picketed at theBrooklyn and New Jersey locations after their discharge. Ifind that the Company closed down the New Jersey operationas a consequence of its decision on May 29 to discharge theBrooklyn employees and to subcontract the installation work.'While I do not consider the employees reliable witnesses with respectto antiunion statements attributed by them to the company's officers, I donot believe they fabricated the June 2 contract incident'Ido not credit the testimony of Ronga and Townes to the effect thatKleinman saidhe would not deal with a union, nor do I credit the testimonyof businessagent ParriesthatKleinmansaid he would rather close hisbusinessdown than sign with the UnionD. Analysis and Conclusions1.The dischargesThe Company contends that the discharges were unlawfulbecause the refusal of the Brooklyn employees to work onMay 29 simply accelerateda decision made inMarch tocomplete the work on hand and operate thereafter exclusivelyas a sales organization.The Company principallyrelies onN.L.R.B. v. Rapid Bindery,293 F.2d 170 (C.A.2);JaysFoods, Inc. v. N.L.R.B.,292 F.2d 317 (C.A. 7); andN.L.R.Bv.New England Web, Inc.,309 F.2d 696 (C.A. 1). The pri-mary issuein the citedcases waswhether the employer'sconduct inmoving its plant(Rapid Bindery),in subcontract-ing work(Jays Foods),or in closing down its business(NewEngland Web),was motivated by antiunion considerations orby economicreasons.In each case, the court found as amatter of fact that the employer was motivated by soundbusinessreasons andthat the advent of a union was onlyincidentalto the economic action taken.Assuming that the Company accelerated a decision madeinMarch to operate exclusivelyas a sales organization, thecited cases are distinguishable on their facts, for its clear fromthe testimony of Kleinman and Schoenberg that they wouldnot have discharged the Brooklyn employeesuntil some timeafterMay 29but fortheir rufusal to work that day.I find, moreover, that the Company,in decidingto subcon-tract its installation work on May 29, did not accelerate aprior decision to do so.The Company receives down payments from customersand, upon completion of jobs, notes payable in 60 monthlyinstallments.Kleinman testified that the Company sold cus-tomers' notes to factors, who held back money to guaranteepayment of the notes.' As a result, "We had a tremendouslyhigh reserve, which was the amount of money that [factors]held back to guarantee payment on our accounts." Althoughthe Company did "a lot ofbusiness," by the fall of 1969 themoney received from factors was not sufficient to cover ex-penses. In January 1970, the Company's principal factor,Dick Hawkes, said "he would have to limit the amount ofnew deals that he could take fromus." InMarch,Kleinmanand Schoenberg reviewed the situation with Stabiner andconcluded that the only way to stayin businesswas to followthe example of other companies in the industry "who runonly sellingorganizations" and who give all of their work tocontractors after asale ismade. They informed Hawkes oftheir decision. Hawkes said if they worked along that line hewould take "a limited amount of new paper" from them.Kleinman and Schoenberg spoke to Jerry Rosenberg, an elec-trical contractor, who agreed to work for them. They alsotold Hank Greenberg, a plumbing contractor, who was doing"sign off" work for them, that after the Company finished offa few jobs, they wanted him to "install the entire plant" forthem. Kleinman and Schoenberg said they had to make ar-rangements for carpentry,rigging,and warehousing, and, assoon as they were ready, they would "sit down with himagain."According to Kleinman, the Company intended tophase out the installation work "the beginning of July."Schoenberg testified that the decision to become solely aselling organization was "finalized" no later than March1970.Accountant Stabiner testified that in March the Companyhad six jobs to be completed, representing about $150,000worth of sales, and that Dick Hawkes of Pioneer Credit Cor-'Accountant Lloyd Stabiner explained that a $15,000 sale plus interestover 5 years would result in $21,000 worth of paper When the notes wereturned over to a factor, he would pay the Company $13,500 and retain$1,500 until the notes were paid COSMOPOLITAN DRY CLEANING MACHINERY159poration said he would "accept this paper" but he would takeonly $40,000 worth of paper after that, or about 2 jobs. TheCompany at this time was behind about $18,000 in its socialsecurity and withholding taxes, and its unemployment insur-ance payments. Stabiner advised Kleinman and Schoenbergto complete the $150,000 worth of work "in house," use themoney that would come in from Pioneer to meet these obliga-tions, and start subcontracting the installation work. He alsoadvised them to break their New Jerseylease"if possible." Hedid not advise them to subcontract the New Jersey workbecause "at the present time it was not feasible to cut out thework in New Jersey." Kleinman and Schoenberg decided to"complete the jobs in house. Whenever these jobs were com-pleted it was their plan to turn over as much work as possibleto subcontractors."Jerome Rosenberg, an electrical contractor, testified thathe stopped working for the Company in September 1969because they owed him $4,000 to $5,000. He had severalconversationswithKleinman and Schoenberg betweenDecember 1969 and February 1970 when he dropped by totry to collect money from them. He pointed out to them that"they werespending$200 to $300 more a job than I could doitwith mymen." InMarch, Kleinman and Schoenberg talkedto him about "coming back to do their work." They said"they were thinking of giving out most of their work tosubcontractors like most of the trade does." No definite un-derstanding was reached at that time. Rosenberg started todo work for the Company in July.Salesman StanleyBlumenfeld testified that Schoenbergtold him in February that he wanted "to contract out thework" but that Kleinman was "reluctant." Schoenberg alsotalked to him about contracting out the installation work atthe end of February and in the middle of March.It does not appear from the testimony of Rosenberg thatthe Company had reached a firm decision in March to sub-contractits installationwork.' Blumfeld's testimony indicatesthatKleinman was"reluctant" to go into subcontracting inFebruary and Kleinman himself testified that he was not infavor ofchangingthe operationuntilhe entered the hospitalinMay, and that he reminded Ronga on the evening of May29 about the Company's "problems" and said he had decided"right now" that all the work would be done by subcontrac-tors.The record shows no phasing out of the Company's instal-lation work after March in preparation for subcontracting.According to Stabiner, the Company in March had six jobs"in house" to be completed before subcontracting out theinstallationwork.' Ralph Spero testified that the Company onMay 29 had 7 jobs in process, two jobs where machinery hadbeen delivered but installation had not yet started, and sevenor eight jobsawaitingthe delivery of machinery. The Com-pany's payroll book shows that the installation employeesworkeda substantialamount of overtime in the week preced-ing their discharge on May 29. Arthur Monaldi, a drycleaner,'The Company's claim of financial distress in March finds no support instatementsprepared by Stabiner and submitted to factors before the allegeddecision to subcontractinstallationwork These statementsinter a(iashowgrowing sales, no increase in percentageof reserves held by factors, and, onFebruary 28, 1970,an excessof current assets over current liabilities com-pared to an excess of current liabilities over current assets on July 31, 1968,and on May 31, 1969The record contains no documentation of the work performed by theCompany after its alleged decision in March to finish up the work on handand thereafter subcontract all its installation work Kleinman testified thatCompany records subpenaed by the General Counsel had been so vandal-ized after a fire at the Brooklynpremisesthat no effort was made tosalvagethem Stabiner testified that Company records in his possession were thrownout by his former wifecredibly testified that he entered into a contract with theCompany in April, that the machinery was delivered to hisstore on May 8, that the store was scheduled to be in opera-tion by May 15, that he called the Company "just about everyday," but that the installation work did not begin until June.Schoenberg testified that the Monaldi machinery was deliv-ered on May 29 and that the Company at that time had onlya single job on the Grand Concourse to be completed by itsinstallation crew. According to Schoenberg, the Monaldi jobswas subsequently completed in 2 days and the Grand Con-course job in 3 days by contractors. Schoenberg's testimonyabout the limited amount of work on hand is inconsistentwith his prior testimony that the Company because of thework stoppage decided on May 29 to start contracting out "afew weeks earlier." In view of the foregoing, I find that theCompany had a substantial amount of installation work onhand on May 29 for completion by its installation crew.Under all the circumstances, I reject the testimony ofKleinman, Schoenberg, and Stabiner, and find that the Com-pany did not make a firm decision at any time before May 29to subcontract its installation work.I have found that the Company discharged the Brooklynemployees on May 29 because they refused to work unlesspaid for the Memorial Day holiday. As their concertedrefusal to work for this reason was a protected activity withinthe meaningof Section 7 of the Act, I find that the Companyviolated Section 8(a)(1) of the Act by discharging them forthis activity. The New Jersey employees were discharged asa direct consequence of the Company's unlawful discharge ofthe Brooklyn employees. I find accordingly, that Respondentfurther violated Section 8(a)(1) of the Act by discharging theNew Jersey employees on June 5.2.Other alleged unfair labor practicesIhave rejected testimony that Kleinman threatened toclose down rather than deal with the Union and that he madeother antiunion statement on June 2 and 3. I also rejecttestimony of Ronga, Gillispie, and Spero to the effect thatSchoenberg solicited them to abandon the strike which beganon June 3 by promises of wage increases and other benefits.Ifind no violation of the Act in Vesper's testimony thatKleinman and Schoenberg advised him to have his attorneypresent if he wanted to speak to a Board investigator.CONCLUSIONS OF LAW1.The Respondent, Cosmopolitan Dry Cleaning Machin-ery Co., Inc., is an employer engaged in commerce within themeaning ofthe Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By discriminating in the hire and tenure of employmentof Jack Blaufarb, Matthew Spero, Mitchell Hamilton, RalphRonga, George Grant, Beaver Brook Syms, Prentis Gillispie,Ralph Spero, Walter L. Townes, Nicholas Benenati, JohnJepsen and FrankBaka, the Companyhas engaged in and isengaging in unfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Company has engaged in certainunfair labor practices, it will be recommended that it ceaseand desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act 160DECISIONSOF NATIONALLABOR RELATIONS BOARDHaving found that the Company has discriminated in re-gard to hire and tenure of the 12 employees named above, itwill be recommended that the Company, except for RalphRonga and Walter L. Townes,' offer themimmediateand fullreinstatementto their former or substantially equivalent jobs,and make them whole for any loss of pay they may havesuffered by reason ofthe discriminationagainst them by pay-ment of a sum equal to that which they would normally earnfrom the date of the discrimination to the date of reinstate-ment,less net earningsduring said period, if any.10 The back-pay provide herein shall be computed in accordance with theBoard's formula set forth inF W. Woolworth Co.,90 NLRB289, with interest thereon at the rate of 6 percent per annumcomputedin a mannerprescribed inIsis Plumbing & HeatingCo., and 138 NLRB 716.Upon the foregoing findings of fact and conclusions of law,and upon the entire record, I recommend, pursuant to Sec-tion 10(c) of the Act, issuance of the following:"ORDERRespondent, Cosmopolitan Dry Cleaning Machinery Co.,Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouragingconcerted activities of its employees bydiscriminatorily discharging any of its employees, or by dis-criminatingin any othermanner inregard to their hire ortenure of employment or any term or condition of employ-ment.(b) In any like or relatedmanner, interfering with, restrain-ing, or coercing its employees in the exercise of their rightsunder the Act.2.Take the following affirmative action which I find isnecessary to effectuate the policies of the Act:(a)Offer to Jack Blaufarb, Matthew Spero, MitchellHamilton, George Grant,BeaverBrook Syms, Prentis Gillis-pie, Ralph Spero, NicholasBenenati, John Jepsen, and FrankBaka,immediateand full reinstatement to their former jobsor, if those jobs no longer exist, to substantially equivalentpositions without prejudice to their other rights and privi-leges,and make them and Ralph Ronga and Walter T.Townes whole for any loss of pay they may have suffered asa result of the discrimination against them, in the manner setforth in the section entitled "The Remedy."(b)Notify the above-named employees, other than Rongaor Townes, if presently serving in the Armed Forces of theUnited States, of their right to full reinstatement upon ap-plication in accordance with the Selective Service Act and theUniversalMilitary Training and Service Act, as amended,after discharge from the Armed Forces.(c)Preserve and, upon request, make available to theBoard or itsagents, for examining and copying, all payrollrecords,socialsecurity payment records, timecards, person-nel records and reports, and all other records necessary toascertain any backpay due under the terms of this recom-mended Order.(d) Post at its office and any other place of business, copiesof the notice attached hereto, and marked "Appendix. 1112Copies of said notice, to be furnished by the Regional Direc-tor for Region 29, shall, after being duly signed by a repre-sentative of Respondent, be posted by Respondent immedi-ately upon receipt thereofand maintainedby it for a periodof 60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or coveredby any othermaterial.(e)Notify the Regional Director for Region 29, in writing,within 20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith."IT IS FURTHER RECOMMENDED that, except as hereina-bove found, all other allegations in the complaint be dis-missed." In the event that the Board's Order in enforced by a Judgment of aUnited States Court of Appeals, the words in the noticereading"Posted byOrder of the National LaborRelations Board" shall be changed to read"Postedpursuantto a judgment of the United States Court of Appealsenforcing an order of the National LaborRelations Board "" In the event that this recommended Orderis adoptedby the Boardafter exceptions havebeenfiled, this provisionshall be modifiedto read."Notify theRegionalDirector for Region29, in writing within20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage concerted activity by dis-criminatorily discharging any of our employees or in anyother manner discriminating against them in regard totheir hire or tenure of employment or any other term ofcondition of employment.WE WILL NOT in any like or related manner interferewith the rights of our employees under the NationalLabor Relations Act, as amended.WE WILL offer to Jack Blaufrab, Matthew Spero,Mitchell Hamilton, George Grant, Beaver Brook Syms,Prentis Gillispie, Ralph Spero, Nicholas Benenati, JohnJepsen, and Frank Baka immediate and full reinstate-ment to their former jobs or, if those jobs no longer exist,to substantially equivalent positions without prejudice toany seniority or other rights and privileges previouslyenjoyed, and make them, Ralph Ronga, and Walter T.Townes whole for any loss of pay suffered as a result ofthe discrimination.'Following strike misconduct, the complaintwas amendedto deleteallegationsthat the Company had unlawfully refused tobargainwith theUnion and that the Company had unlawfully refused toreinstate Ronga andTownes after June 15 and October 1, 1970, respectively10Backpay for Ronga and Townes is limited to June 15 and October 1,1970" In the event no exceptions are filed as provided by Section 102 46 oftheRules andRegulationsof the National LaborRelationsBoard, thefindings, conclusions, and recommended Order hereinshall, asprovided inSection 102 48 of the Rulesand Regulations,be adopted by theBoard andbecome itsfindings, conclusionsand Order, and all objections thereto shallbe deemed waived forall purposesCOSMOPOLITANDRY CLEANINGMACHINERY CO.,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced by any-one. COSMOPOLITAN DRY CLEANING MACHINERY161This Notice must remain posted for 60 consecutive daysitsprovisions,may be directed to the Board's Office 4thfrom the date of posting and must not be altered,defaced,orFloor, 16 Court Street, Brooklyn, New York 11201, Tele-covered by any other material.phone 212-596-3750.Any questions concerning this Notice or compliance with